Exhibit 10.1
 
PLEDGE AGREEMENT
 
PLEDGE AGREEMENT, dated as of August 6, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), by and among
MERIDIAN WASTE SOLUTIONS, INC. (“Holdings”), each of the other Pledgors party
hereto and PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP, a Delaware limited
partnership (“Fund III”) as agent for the Purchasers (as defined below) (in such
capacity, together with its permitted successors and assigns, the “Agent”).
 
WHEREAS, pursuant to the terms of the Note and Warrant Purchase Agreement and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”), dated as of the date hereof,
by and among Holdings, HERE TO SERVE – MISSOURI WASTE DIVISION, LLC, a Missouri
limited liability company (“Missouri Waste”), HERE TO SERVE – GEORGIA WASTE
DIVISION, LLC, a Georgia limited liability company (“Georgia Waste”),  MERIDIAN
LAND COMPANY, LLC, a Georgia limited liability company (“Meridian Land”, and
together with Missouri Waste, Georgia Waste and each other Person joined thereto
as an issuer from time to time, collectively, the “Issuer”), the Guarantors, the
Purchasers from time to time party thereto (the “Purchasers”) and the Agent, the
Purchasers will, subject to the terms and conditions contained therein, purchase
from the Issuer term notes in the aggregate principal amount of up to
$13,670,000 (collectively, the “Notes”);
 
WHEREAS, the Pledgors (as defined below) are the record and beneficial owners of
the Pledged Equity Interests (as defined below);
 
WHEREAS, it is a condition to the obligation of the Purchasers to purchase the
Notes from the Issuer under the Note Purchase Agreement, that the Pledgors shall
have executed and delivered this Agreement to the Agent.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE 1.
DEFINITIONS
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in the Note Purchase Agreement.  As used in this Agreement the
following terms have the following meanings (terms defined in the singular to
have a correlative meaning when used in the plural and vice versa):
 
“Collateral” shall mean the Pledged Equity Interests and the Proceeds.
 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Pledged Equity Interests” shall mean all of each Pledgor’s now existing and
hereafter arising interests in and to all of the capital stock and other equity
securities of or joint venture interests in the Subsidiaries of such Pledgor
(and any option, rights and other securities convertible into or granting the
right to purchase or exchange for any capital stock or other equity securities
of the Subsidiaries), whether now existing or owned or hereafter created or
acquired, wherever located, including substitutions, accessions, additions and
replacements thereto and thereof, together with all instruments, Stock
Certificates, undated stock powers executed in blank covering the Stock
Certificates and other documents evidencing ownership thereof, and including
such instruments of evidence of such Pledgor’s ownership of interests in its
Subsidiaries, if any, which are limited liability companies, limited liability
partnerships or other entities that are not corporations and instruments of
transfer therefor.
 
“Pledgor” means (i) Holdings and (ii) each other Person that is or becomes party
to this Agreement pursuant to Section 7.18 hereof.
 
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall include, without limitation, all dividends, distributions,
profits, payments and other amounts, howsoever denominated, derived from the
Pledged Equity Interests, collections thereon and distributions with respect
thereto.
 
“Stock Certificate” shall mean a certificate evidencing ownership of any Pledged
Equity Interests.
 
“Termination Date” shall have the meaning ascribed to that term in Section 7.11
hereof.
 
“UCC” means the Uniform Commercial Code (as amended from time to time) of any
state which is applicable to the granting, attachment, perfection, priority or
enforcement of a security interest in, and the rights of a secured party to, the
Collateral or any portion thereof.
 
References to “Sections” or “Schedules” shall be to Sections or Schedules of
this Agreement unless otherwise specifically provided.  For purposes hereof,
when used herein, the words “including” or “include” shall be understood to mean
“including, without limitation” or “include, without limitation” and the term
“or” shall not be exclusive.  Any of the terms defined in Article 1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
GRANT OF SECURITY INTEREST
As security for the payment and performance in full of the Obligations or
Guarantor Obligations, as applicable, each Pledgor hereby grants to the Agent
and its permitted successors and assigns, for the benefit of the Purchasers, a
continuing security interest in and a general lien upon all such Pledgor’s
right, title and interest in the Collateral.
 
ARTICLE 3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS
The Pledgors hereby, jointly and severally, represent and warrant to, and
covenant and agree with, the Agent, for the benefit of the Purchasers, that:
 
Section 3.01. Title; No Other Liens. Except for the Liens granted to the Agent
for the benefit of the Purchasers pursuant to this Agreement, each of the
Pledgors owns all right, title and interest in and to each item of the
Collateral set forth opposite such Pledgor’s name on Schedule 3.01, free and
clear of any and all Liens or claims of others.  Each Pledgor is the sole legal,
record and beneficial owner of, and has good and marketable title to, the
Pledged Equity Interests set forth opposite such Pledgor’s name on Schedule
3.01.  No security agreement, financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as may have been filed in favor of the Agent, for the
benefit of the Purchasers, pursuant to this Agreement.  Other than the interests
evidenced by the Stock Certificates listed on Schedule 3.01 and the
Uncertificated Membership Interests (as defined below) listed on Schedule 3.01,
the Pledgors own no other interest in the Subsidiaries.  Except for restrictions
and limitations imposed by the Transaction Documents or securities laws
generally or as permitted under the Note Purchase Agreement or disclosed therein
or in the schedules thereto, such Collateral is and will continue to be freely
transferable and assignable, and none of such Collateral is or will be subject
to any option, right of first refusal, shareholders agreement, voting trust,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Agent of rights and remedies hereunder.
 
Section 3.02. Pledged Equity Interests. The Pledged Equity Interests listed on
Schedule 3.01 constitute all of the issued and outstanding shares of capital
stock and other equity securities of each of the Pledgors in its
Subsidiaries.  All of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.  There are no options, rights or
other securities convertible into or granting the right to purchase or exchange
for any capital stock or other equity securities of any Subsidiary that are
outstanding on the date hereof except as permitted under the Note Purchase
Agreement.
 
Section 3.03. Perfected Liens. Upon the delivery of the Stock Certificates
listed on Schedule 3.01 together with undated stock powers or similar undated
assignment instruments executed in blank covering such Stock Certificates and,
with respect to the membership, partnership or joint venture interests in any
entity which is described in Schedule 3.01 as a limited liability company,
partnership or joint venture for which a Stock Certificate is not listed on
Schedule 3.01 (the “Uncertificated Membership Interests”), upon the filing of
UCC-1 Financing Statements with the Secretary of State of the State of
incorporation or formation of the issuer of such Pledged Membership Interests,
that adequately describe or include same, the Liens granted pursuant to this
Agreement shall constitute perfected Liens on the Collateral in favor of the
Agent, for the benefit of the Purchasers, which are prior to all other Liens on
the Collateral created by the Pledgors.  Without limiting the foregoing,
each Pledgor has taken all actions that the Agent deems necessary or desirable
in its reasonable judgment to establish the Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the New York UCC) over any portion of
the Collateral constituting Certificated Securities (as defined in the New York
UCC).
 
Section 3.04. Further Assurances; Financing Statements. At any time and from
time to time, the Pledgors shall, and the Pledgors shall cause each of their
respective Subsidiaries to, at their own cost and expense, execute and deliver
to the Agent such financing statements pursuant to the UCC, or amendments or
continuations thereof, and such other agreements, instruments, certificates and
other documents, and take such other actions, as may be necessary, in the
reasonable opinion of the Agent, to further evidence, effect or perfect, or
preserve the grant, perfection or priority of, the Liens created by this
Agreement, or to otherwise effectuate the purposes of this Agreement.  To the
extent permitted by Applicable Law, the Pledgors hereby authorize the Agent to
execute and file at any time or times one or more financing statements pursuant
to the UCC with respect to any or all of the Collateral. The Pledgors hereby
agree that a carbon, photographic or other reproduction of this Agreement or of
a financing statement shall be sufficient as a financing statement.
 
Section 3.05. Disposition of Collateral. Except as expressly permitted by the
Note Purchase Agreement or with the Agent’s prior written consent, no Pledgor
shall sell, lease, assign, transfer or otherwise dispose of any of the
Collateral.
 
Section 3.06. Reports. Each Pledgor shall report, in form and substance
satisfactory to the Agent, such information as the Agent may request from time
to time regarding the Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.07. Former or Fictitious Names. All corporate or fictitious names and
tradenames used by any Pledgor or by which any Pledgor has been known during the
preceding five years is set forth on Schedule 3.07.  No Pledgor shall use any
corporate or fictitious names other than those set forth with respect to such
Pledgor on Schedule 3.07, unless (i) such Pledgor shall have given the Agent at
least thirty (30) days’ prior written notice, (ii) such Pledgor shall have
executed and delivered such financing statements and other agreements,
instruments, certificates and other documents, and taken such other actions as
requested by the Agent, as may be necessary or desirable, in the opinion of the
Agent, to perfect or preserve the Liens created by this Agreement, (iii) such
financing statements shall have been duly filed under the UCC of each
jurisdiction necessary or desirable to perfect or preserve the Liens created by
this Agreement and (iv) such change will not impair in any respect the grant,
perfection or priority of the Liens created by this Agreement.
 
Section 3.08. Delivery and Marking of Certain Collateral. The Pledgors shall,
upon the request of the Agent, (i) deliver and pledge to the Agent, duly
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Agent may reasonably request, any and all
instruments, documents, Stock Certificates and chattel paper that are included
in the Collateral, and (ii) keep and stamp or otherwise mark any and all
documents and its books and records relating to the Collateral to evidence this
Agreement and the Liens granted hereby.
 
Section 3.09. Notices. Each Pledgor shall advise the Agent promptly, in
reasonable detail, at its address set forth in the Note Purchase Agreement, or
if not set forth therein, at the address set forth below the signature block of
such party in this Agreement, of any Lien (other than Permitted Liens) on, or
claim asserted against, any of the Collateral.
 
Section 3.10. Certain Additional Covenants.
 
(a) If any Pledgor shall, as a result of its ownership of any of the Collateral,
become entitled to receive or shall receive any Stock Certificate (including any
Stock Certificate issued pursuant to a stock dividend or a distribution in
connection with any reclassification or increase or reduction of capital, or any
Stock Certificate issued in connection with any reorganization) or any other
certificate evidencing any Collateral, such Pledgor shall accept the same as the
agent of the Agent, hold the same in trust for the Agent and deliver the same
forthwith to the Agent in the exact form received, duly endorsed by such Pledgor
to the Agent, if required, together with an undated stock power covering such
Stock Certificate or other certificate duly executed in blank by such Pledgor
and with, if the Agent so requests, signature guaranteed, to be held by the
Agent, subject to the terms hereof, as additional Collateral.  Any sums paid
upon or in respect of the Pledged Equity Interests upon the liquidation or
dissolution of any Subsidiary shall be paid over to the Agent to be held as
additional Collateral.  In case any distribution of capital shall be made on or
in respect of the Pledged Equity Interests or any property shall be distributed
upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of the Pledgor or any
Subsidiary or pursuant to the reorganization thereof, as applicable, the capital
or property so distributed shall be delivered to the Agent to be held as
additional Collateral.  If any such capital or property so paid or distributed
shall be received by any Pledgor, such Pledgor shall, until such capital or
property is paid or delivered to the Agent, hold such money or property in trust
for the Agent, segregated from other funds of such Pledgor, as additional
Collateral.
 
(b) The Pledgors shall not vote to enable, or take any other action to permit,
any Subsidiary to issue any capital stock or other equity securities or to issue
any options, rights or other securities convertible into or granting the right
to purchase or exchange for any capital stock or other equity securities of any
Subsidiary, except for such transactions, if any, as are permitted pursuant to
Article 9 of the Note Purchase Agreement.  Each Pledgor shall defend the right,
title and interest of the Agent in and to the Collateral against the claims and
demands of all Persons whomsoever.
 
(c) In the event that any Pledgor shall acquire any other interest in the
Subsidiaries, in each case directly or indirectly, prior to the Termination
Date, then at such time, and at such Pledgor’s cost and expense, such Pledgor
shall (x) grant to the Agent the same rights in such after-acquired interests as
are granted to the Agent herein with respect to the Collateral and (y) execute
and deliver such modifications to this Agreement and to all other documents
entered into by such Pledgor in connection herewith which may be necessary or
desirable to evidence the granting to the Agent of such rights.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
CASH DIVIDENDS; VOTING RIGHTS
Notwithstanding anything to the contrary contained
herein,                                                                                                unless
an Event of Default shall have occurred and be continuing, the Pledgors shall be
permitted to receive all cash dividends paid in the normal course of business of
the Subsidiaries, in each case in respect of the applicable Pledged Equity
Interests and to exercise all voting and corporate and limited liability company
rights with respect to such Pledged Equity Interests; provided, however, that
(i) dividends may be paid and may be retained only to the extent permitted by
the Note Purchase Agreement, and (ii) no vote shall be cast or other corporate
or limited liability company right exercised or other action taken which, in the
Agent’s sole discretion, would impair in any respect the rights inuring to the
holder of the Pledged Equity Interests or the rights and remedies of any of the
Agent or any Purchaser under this Agreement, the Note Purchase Agreement or any
other Transaction Document.
 
ARTICLE 5.
RIGHTS AND REMEDIES UPON DEFAULT
If an Event of Default shall occur and be continuing, the Agent and the
Purchasers shall have all of the following rights and remedies, in addition to
all other rights and remedies set forth in other sections of this Agreement, in
the other Transaction Documents, or provided at law or in equity or otherwise:
 
Section 5.01. Rights Under UCC.  Notwithstanding anything to the contrary
contained herein, in addition to all of the rights and remedies contained in
this Agreement, in the other Transaction Documents, or provided at law or in
equity or otherwise, the Agent and the Purchasers shall have all rights and
remedies of a secured party under the UCC.
 
Section 5.02. Action Pending Disposition. Until the Agent is able to effect a
sale or other disposition of the Collateral, the Agent shall have the right to
use or take such action with respect to the Collateral, or any part thereof, as
it deems appropriate for the purpose of preserving the Collateral or its value
or for any other purpose deemed appropriate by the Agent.  The Agent shall have
no obligation to any Pledgor to maintain or preserve the rights of any Pledgor
as against third parties with respect to the Collateral while the Collateral is
in the possession of the Agent. The Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies with respect to such appointment without
prior notice or hearing.
 
Section 5.03. Dividends and Voting Rights.
 
(a) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the Pledgors, (i) the Agent
shall have the sole and exclusive right to receive any and all dividends and
other distributions paid in respect of the applicable Pledged Equity Interests
and make application thereof to the Obligations in such order as the Agent may
determine, and (ii) all Pledged Equity Interests shall be registered in the name
of the Agent or its nominee, and the Agent or its nominee shall thereafter have
the sole and exclusive right to exercise (A) all voting, corporate and other
rights pertaining to such Pledged Equity Interests at any meeting of
shareholders or interest holders of the Pledgors or the Subsidiaries, as
applicable, or otherwise and (B) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Equity Interests as if it were the absolute owner thereof (including the
right to exchange at its discretion any and all of such Pledged Equity Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the Pledgors or the
Subsidiaries, as applicable, or upon the exercise by such Pledgor or the Agent
of any right, privilege or option pertaining to such Pledged Equity Interests,
and in connection therewith, the right to deposit and deliver any and all of the
Stock Certificates with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it.
 
(b) The rights of the Agent hereunder shall not be conditioned or contingent
upon the pursuit by the Agent of any right or remedy against any Pledgor, the
Subsidiaries or against any other Person which may be or become liable in
respect of all or any part of the Obligations or Guarantor Obligations, as
applicable, or against any Collateral, guarantee therefor or right of offset
with respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
The powers conferred on Agent and/or the Purchasers hereunder are solely to
protect the Agent’s and Purchasers’ interest in the Collateral and shall not
impose any duty upon Agent or any Purchaser to exercise any such powers.  Each
of Agent and the Purchasers shall be accountable only for amounts that such
party actually receives as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees shall be responsible to
Pledgor for any act or failure to act hereunder, except for its or their gross
negligence, bad faith or willful misconduct.  Pledgor grants to Agent this
IRREVOCABLE PROXY, to vote all or any part of the Pledged Equity Interests or
other Collateral from time to time following the occurrence and during the
continuance of an Event of Default in any manner Agent deems advisable in its
sole discretion for or against any or all matters submitted, or which may be
submitted, to a vote of shareholders (including holders of any equity interests
of Pledgor), partners or members, as the case may be, and to exercise all other
rights, powers, privileges and remedies to which any such shareholders
(including holders of any equity interests of Pledgor), partners or members
would be entitled (including, without limitation, giving or withholding written
consents of holders of equity interests of Pledgor, calling special meetings of
the holders of the equity interests of and voting at such meetings).  The
irrevocable proxy granted hereby is effective automatically upon the occurrence
and during the continuation of an Event of Default without the necessity that
any action (including, without limitation, that any transfer of any of the
Pledged Equity Interests or other Collateral be recorded on the books and
records of Pledgor) (except any notice required by law (that cannot be waived)
or otherwise required hereby) be taken by any Person (including Pledgor of any
Pledged Equity Interests or other Collateral or any officer or agent thereof),
is coupled with an interest and shall be irrevocable, shall survive the
bankruptcy, dissolution or winding up of Pledgor, and shall terminate only on
the Termination Date.
 
Section 5.04. Remedies. If an Event of Default shall occur and be continuing,
the Agent may forthwith collect, receive, appropriate, and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of the Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  The Agent shall have the right upon any such public sale or sales, and,
to the extent permitted by Applicable Law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Pledgor, which right or equity is hereby waived
and released.  The Agent shall apply any Proceeds from time to time held by it
and the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Agent hereunder, including reasonable attorneys’ fees and expenses, to the
payment in whole or in part of the Obligations or Guarantor Obligations, as
applicable, in such order as the Agent may elect. To the extent permitted by
Applicable Law, each Pledgor waives all claims, damages and demands it may
acquire against the Agent arising out of the exercise of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by Applicable Law, such notice shall be deemed reasonable and
proper if given at least 5 days before such sale or other disposition.
 
Section 5.05. Sale Rights; Private Sales.
 
(a) Each Pledgor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Equity Interests, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers that will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges and agrees that any such private sale may
result in terms less favorable to such Pledgor and the Agent than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  After providing the Pledgors with such notice, if any, as required by
Applicable Law, the Agent shall be under no obligation to delay a sale of any of
the Pledged Equity Interests for the period of time necessary to permit the
Pledgors or the Subsidiaries, as applicable, to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if the Pledgors or the Subsidiaries, as applicable, would agree to do so.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Pledgors further agree to use their respective commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Pledged Equity Interests
pursuant to this Agreement valid and binding and in compliance with any and all
other Applicable Laws of any and all Governmental Authorities having
jurisdiction over any such sale or sales, all at the Pledgors’ cost and expense.
The Pledgors further agree that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Agent, that the Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against the Pledgors, and the Pledgors hereby waive and agree not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing.
 
Section 5.06. Power of Attorney.  Pledgor hereby irrevocably constitutes and
appoints Agent (acting through any officer of Agent) for the ratable benefit of
itself and the Purchasers as Pledgor’s true and lawful attorney, with full power
of substitution, following the occurrence of and during the continuation of an
Event of Default, to take any of the following actions: (i) prosecute, defend,
compromise, or release any action relating to the Collateral; (ii) sign change
of address forms to change the address to which Pledgor’s mail is to be sent to
such address as Agent shall designate; receive and open Pledgor’s mail; (iii)
endorse the name of Pledgor in favor of Agent upon any and all checks, drafts,
notes, acceptances, or other items or instruments; sign and endorse the name of
Pledgor on, and receive as secured party, any of the Collateral, any invoices,
schedules of Collateral, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title respectively
relating to the Collateral; (iv) take all such action as may be necessary to
obtain the payment of any letter of credit and/or banker’s acceptance of which
Pledgor is a beneficiary; (v) file any claims or take any action or institute
any proceeding that Agent may reasonably deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of Agent
and the Purchasers with respect to the Collateral; (vi) to execute, in
connection with the sale provided for herein, any endorsement, assignments, or
other instruments of conveyance or transfer with respect to the Collateral,
including, without limitation, to transfer or cause the transfer of the
Collateral, or any part thereof, on the books of any entity issuing such
Collateral, to the name of Agent or any nominee; (viii) to cause any entity
issuing such Collateral to issue new certificates relating to the Pledged Equity
Interests and deliver same to Agent; (ix) to affix to any certificates and
documents representing the Pledged Equity Interests, the stock powers delivered
with respect thereto; (x) use, license or transfer any or all general
intangibles of Pledgor; and (xi) take any other action as Agent in its sole
discretion deems reasonably necessary or appropriate to preserve, protect and
enforce the security interests granted hereunder.  In connection with all powers
of attorney described above, Pledgor hereby grants unto Agent (acting through
any of its officers) full power to do any and all things necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as Pledgor might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement.  No power of
attorney set forth above shall be affected by any disability or incapacity
suffered by Pledgor and each shall survive the same.  All powers conferred upon
Agent herein, being coupled with an interest, shall be irrevocable until the
Termination Date.  Notwithstanding anything herein to the contrary, Pledgor
hereby appoints Agent its power of attorney to sign Pledgor’s name on any
documents necessary to perfect or continue the perfection of any security
interest regardless of whether an Event of Default has occurred until the
Termination Date.
 
Section 5.07. Waiver of Bond. In connection with the foregoing remedies, the
Pledgors and the Agent hereby waive the posting of any bond which might
otherwise be required.
 
Section 5.08. Waiver of Claims.  To the extent permitted by Applicable Law, each
Pledgor waives all claims, damages and demands that it may acquire against the
Agent arising out of the exercise by the Agent of any rights hereunder;
provided, however, that each Pledgor does not waive any claims, damages and
demands arising from the Agent’s gross negligence or willful misconduct.  The
Agent may exercise all rights and remedies contained in this Agreement, in other
Transaction Documents, or provided at law or in equity or otherwise, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law and expressly provided
herein) to or upon the Pledgors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived).
 
Section 5.09. Irrevocable Authorization and Instruction to Subsidiaries. The
Pledgors hereby irrevocably authorize and instruct the Subsidiaries, if an Event
of Default shall occur and be continuing, to comply with any instruction
received by such party from the Agent in writing, without any other or further
instructions from the applicable Pledgor, and the Pledgors agree that the
Subsidiaries, shall be fully protected in so complying.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
PURCHASERS’ EXPENSES
Without limiting any Pledgor’s obligations under the Note Purchase Agreement or
the other Transaction Documents, each Pledgor shall be jointly and severally
liable to the Agent and the Purchasers for any reasonable out of pocket costs
and expenses (including all reasonable fees and disbursements of external
counsel to the Agent and the Purchasers) incurred by the Agent or the Purchasers
which may arise under, out of, or in connection with, this Agreement, the Notes,
any other Transaction Document and any other document made, delivered or given
in connection therewith or herewith, whether on account of principal, interest,
guaranties, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise, and any and all reasonable sums, costs and expenses which the Agent
or the Purchasers may pay or incur pursuant to the provisions of this Agreement
or in defending, protecting or enforcing the Liens granted herein or otherwise
in connection with the provisions hereof, in each case including (i) all search,
filing and recording fees and expenses, (ii) all fees and expenses for the
service and filing of papers, fees of marshals, sheriffs, custodians,
auctioneers and others, reasonable travel expenses, court costs and collection
charges, and (iii) all fees and expenses, appraisal fees, taxes, levies and
reasonable attorneys’ and accountants’ fees and expenses (x) in connection with
the repossession, holding, preparation for sale and sale of the Collateral, (y)
with respect to, or resulting from any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, or (z) with respect to, or resulting from, any
delay in complying with any Requirement of Law applicable to any of the
Collateral.  All such liabilities shall be part of the Obligations and shall be
payable upon demand.
 
ARTICLE 7.
MISCELLANEOUS
Section 7.01. Authority of Agent and Purchasers. As between the Agent,
Purchasers and each Pledgor, the Agent and Purchasers shall be conclusively
presumed to be acting with full and valid authority so to act or refrain from
acting, and each such Pledgor shall not be under any obligation, or entitlement,
to make any inquiry respecting such authority.
 
Section 7.02. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.
 
Section 7.03. Limitation on Duties Regarding Preservation of Collateral. The
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the UCC or otherwise,
shall be to deal with it in the same manner as the Agent deals with similar
property for its own account.  Neither the Agent nor any of its respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or otherwise.
 
Section 7.04. Payment of Dollars. The Pledgors shall make any payment required
to be made hereunder in lawful money of the United States of America and in
immediately available funds to the Agent, for the benefit of the Purchasers.
 
Section 7.05. Amendments and Waivers; Remedies Cumulative.  No amendment,
modification, termination or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing signed by the Agent (with the
consent of the Required Purchasers, or if required by the Note Purchase
Agreement, all the Purchasers) and the Pledgors.  No failure on the part of the
Agent or the Purchasers to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof or preclude any other or further
exercise thereof or the exercise of any other right.
 
All remedies set forth in this Agreement and the other Transaction Documents, or
provided at law or in equity, are cumulative.
 
Section 7.06. Survival. The obligations of the Pledgors under Article 6 shall
survive the termination of this Agreement.
 
Section 7.07. Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns except
that (x) no Pledgor may assign its rights or obligations hereunder without the
written consent of the Agent (and any such assignment or transfer without such
consent shall be null and void) and (y) the Agent and the Purchasers may assign
their rights or obligations hereunder except to the extent prohibited by the
Note Purchase Agreement.  No sales, assignments, transfers or other dispositions
of any agreement governing or instrument evidencing the Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Agent, for its benefit and the benefit of the Purchasers, hereunder,
subject to the rights of any such assignee.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 7.08. Notices. All notices, approvals, requests, demands and other
communications hereunder to be delivered to any Pledgor and all notices,
approvals, requests, demands and other communications hereunder shall be given
in accordance with the notice provision of the Note Purchase Agreement.
 
Section 7.09. Setoff. Each Pledgor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Agent may
otherwise have, the Agent shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Pledgors at any of the Agent’s offices, in Dollars or in any
other currency, against any amount payable by the Pledgors to the Agent, for the
benefit of the Purchasers, under this Agreement which is not paid when due
(regardless of whether such balances are then due to the Pledgors), in which
case it shall promptly notify the Pledgors and the Agent thereof; provided that
the Agent’s failure to give such notice shall not affect the validity
thereof.  Payments by any Pledgor under any Transaction Document shall be made
without setoff or counterclaim.
 
Section 7.10. JURISDICTION; JURY TRIAL; WAIVER.
 
(a) EACH PLEDGOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY EXPRESSLY SUBMITS TO THE
PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM.  EACH PLEDGOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 12.02 OF THE NOTE PURCHASE AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER
JURISDICTION.
 
(b) EACH PLEDGOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  EACH PLEDGOR (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(II) ACKNOWLEDGES THAT THE AGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT,
AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN
 
To the extent that any Pledgor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its Property, such Pledgor hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Transaction Documents.
 
Section 7.11. Termination.  This Agreement and the security interest granted
hereby shall terminate when all of the Obligations or Guarantor Obligations, as
applicable, have been indefeasibly paid in full (the “Termination Date”). Upon
such termination, the Agent hereby agrees, at the request of and at the sole
cost and expense of Pledgors, to execute and deliver such documents as are
reasonably necessary to release their Liens in the Collateral and shall return
the Collateral to the Pledgors.
 
Section 7.12. Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Agreement.
 
Section 7.13. Severability. The provisions of this Agreement are intended to be
severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 7.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.
 
Section 7.15. WAIVER OF CERTAIN DAMAGES.  EXCEPT AS PROHIBITED BY LAW EACH
PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH PLEDGOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE AGENT TO ACCEPT THIS AGREEMENT AND FOR THE PURCHASERS TO MAKE
THE LOANS AND OTHER EXTENSIONS OF CREDIT PURSUANT TO THE NOTE PURCHASE
AGREEMENT.
 
Section 7.16. Counterparts. Facsimile or electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original.  At the request of any party hereto, the other parties hereto
shall confirm facsimile or electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or
parties.  This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
 
Section 7.17. General Terms and Conditions.  In addition to and without
limitation of any of the foregoing, this Agreement shall be deemed to be a
Transaction Document and shall otherwise be subject to all of the general terms
and conditions contained in Article 12 of the Note Purchase Agreement, mutatis
mutandi.
 
Section 7.18. Additional Pledgors.  It is understood and agreed that any
Subsidiary that desires to become a Pledgor hereunder, or is required to become
a party to this Agreement after the date hereof pursuant to the requirements of
the Note Purchase Agreement or any other Transaction Document, shall become a
Pledgor hereunder by (x) executing a joinder agreement in form and substance
satisfactory to the Agent, (y) delivering supplements to Schedules hereto as are
necessary to cause such Schedules to be complete and accurate with respect to
such additional Pledgor on such date and (z) taking all actions as specified in
this Agreement as would have been taken by such Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Agent and with all documents and actions required above to be
taken to the reasonable satisfaction of the Agent.
 
Section 7.19. Pledged Equity Interests.  Without limiting the foregoing
provisions of this Agreement, each of the undersigned Subsidiaries of Holdings
that is a limited liability company, partnership or joint venture (i)
acknowledges the pledge of the Pledged Equity Interests issued by it pursuant to
the terms of this Agreement and agrees to register such pledge in its books and
records, and (ii) agrees, upon receipt of notice from Agent of the occurrence
and during the continuance of an Event of Default, to comply with the written
instructions originated by Agent, without further consent of the registered
holder of such Pledged Equity Interests, including, without limitation,
instructions to pay and remit to Agent (or Agent’s designees) all distributions
and other amounts payable to its equity holders (upon redemption, termination
and dissolution of the undersigned or otherwise), and to transfer to, and
register such Pledged Equity Interests in the name of, Agent, for the benefit of
the Purchasers, or Agent’s designee.
 


The remainder of this page is intentionally left blank. Signatures follow.
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
PLEDGORS:
 

 
MERIDIAN WASTE SOLUTIONS, INC.,
a New York corporation
         
 
By:
/s/ Jeffrey Cosman       Jeffrey Cosman       Chief Executive Officer          

 

 
BROOKLYN CHEESECAKE & DESSERT ACQUISITION CORP.
a New York corporation
         
 
By:
/s/ Jeffrey Cosman       Jeffrey Cosman       President          




 
HERE TO SERVE – MISSOURI WASTE DIVISION, LLC, a Missouri limited liability
company
         
 
By:
/s/ Jeffrey Cosman       Jeffrey Cosman       Manager          

 

 
HERE TO SERVE – GEORGIA WASTE DIVISION, LLC, a Georgia limited liability company
         
 
By:
/s/ Jeffrey Cosman       Jeffrey Cosman       Manager


 
MERIDIAN LAND COMPANY, LLC, a Georgia limited liability company
         
 
By:
/s/ Jeffrey Cosman       Jeffrey Cosman       Manager


 
 
 
10

--------------------------------------------------------------------------------

 

   

 

 
AGENT:
 

 
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP
         
Date
  /s/  Praesidian Capital Opportunity GP III, LLC,
its General Partner
             
By:
     
Name:
     
Title:
 

 


11

--------------------------------------------------------------------------------


 


 


 